Citation Nr: 1412662	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-40 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for atypical chest pain.

4.  Entitlement to service connection for atypical chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing is included in the claims file.  

The issues of entitlement to service connection for hypertension and atypical chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for hypertension and chest pain were denied by a May 1997 RO rating decision; the Veteran was notified of the decision, but did not file a timely notice of disagreement and did not submit new and material evidence within one year of the rating decision.

2.  The Veteran's petition to reopen the claim of entitlement to service connection for hypertension was denied by a November 2006 RO rating decision.  The Veteran did not file a notice of disagreement with the denial on this issue and did not submit new and material evidence within one year of the rating decision.

3.  In September 2008, the Veteran requested that his claims of entitlement to service connection for hypertension and chest pain be reopened.

4.  Evidence received since May 1997 and November 2006 rating decisions was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision which denied entitlement to service connection for a chest pain disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

2.  New and material evidence has been received since the May 1997 denial of entitlement to service connection for a chest pain disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The November 2006 RO rating decision which denied reopening a claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

4.  New and material evidence has been received since the November 2006 denial to reopen the appellant's claim of entitlement to service connection hypertension; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2008, the Veteran requested that his claims for service connection for atypical chest pain and hypertension be reopened.  The claims were denied in May 1997.  In November 2006, the RO denied reopening the Veteran's claim for entitlement to service connection for hypertension.  In a January 2009 decision, the RO denied reopening either claim.  The RO considered the issues on a de novo basis in a September 2009 statement of the case. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the May 1997 RO rating decision denied the Veteran's claim for service connection for atypical chest pain.  In that decision, the RO found that the evidence failed to establish a diagnosis of a recurrent chest pain disorder during active service.  The evidence of record at that time included the Veteran's service treatment records.

The May 1997 RO rating decision also denied the Veteran's claim for service connection for hypertension.  The Veteran filed a claim to reopen the issue of entitlement to service connection for hypertension and the claim was again denied in November 2006.  In that decision, the RO found new and material evidence had not been received showing hypertension was incurred during active service.  The evidence of record at that time included the Veteran's service treatment records and post-service VA treatment records.

The evidence associated with the claims file subsequent to the May 1997 and November 2006 rating decisions includes VA medical records, Social Security Administration disability records, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 1997 and November 2006 rating decisions and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for atypical chest pain and hypertension.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the Veteran testified that the chest pain and elevated blood pressure he has currently is the same as he experienced during active service.  Therefore, the Veteran's statements relate to an unestablished fact necessary to substantiate the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for service connection for atypical chest pain and hypertension.



ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for hypertension; to that extent, the appeal is granted. 

New and material evidence has been received to reopen a claim for entitlement to service connection for atypical chest pain; to that extent, the appeal is granted.


REMAND

The evidence of record raises the questions of whether the Veteran's hypertension and claimed atypical chest pain are related to his active service.  An examination/opinion is needed to address these questions.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding and ongoing pertinent VA medical records, to include any ongoing treatment records and any other identified treatment provider.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be scheduled for a VA examination.  The claims folder, Virtual VA, and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion regarding whether it is as least as likely as not that the Veteran developed hypertension as a result of his military service.

The examiner should also discuss whether the Veteran has a separate diagnosable disorder manifested by chronic atypical chest pain.  If so, the examiner should also express an opinion regarding whether it is as least as likely as not that the Veteran developed chronic atypical chest pain as a result of his military service.

The examiner must provide a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the provided conclusion.  

3.   Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


